Citation Nr: 0935467	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.

2.  Entitlement to an initial compensable rating for a 
posterior right calf scar.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for a right lower leg 
condition.

6.  Entitlement to service connection for a right ankle 
condition, to include as secondary to a right lower leg 
condition.

7.  Entitlement to service connection for a right knee 
condition, to include as secondary to a right lower leg 
condition.

8.  Entitlement to service connection for a lower back 
condition, to include as secondary to a right lower leg 
condition.

9.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with hiatal 
hernia.

10.  Entitlement to service connection for an acquired 
psychiatric disorder.

11.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

12.  Entitlement to service connection for a sleep disorder, 
to include as secondary to an acquired psychiatric disorder 
or PTSD.

13.  Entitlement to service connection for fibromyalgia, to 
include as secondary to an acquired psychiatric disorder or 
PTSD.

14.  Entitlement to service connection for sexual 
dysfunction, to include as secondary to an acquired 
psychiatric disorder or PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971, and had prior service in the U.S. Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006, May 2007, and February 2008 
rating decisions rendered by the Lincoln, Nebraska Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the benefits sought on appeal.  The Veteran perfected 
separate appeals for these rating decisions, and those 
appeals have been merged.

The Board notes that the issues of entitlement to service 
connection for posttraumatic stress disorder (PTSD), 
entitlement to service connection for a sleep disorder, to 
include as secondary to an acquired psychiatric disorder or 
PTSD, and entitlement to service connection for fibromyalgia, 
to include as secondary to an acquired psychiatric disorder 
or PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of peripheral neuropathy, and peripheral neuropathy 
did not manifest within one year of the Veteran's last 
exposure to herbicides.

2.  The Veteran's posterior right calf scar is superficial, 
stable, not painful on examination, does not result in 
limitation of motion, and does not affect an area of 144 
square inches or greater.

3.  The medical evidence of record indicates that the Veteran 
manifests Level I hearing in the right ear.

4.  Left ear hearing loss is not etiologically related to 
active service.

5.  A right lower leg condition is not etiologically related 
to active service.

6.  A right ankle condition is not etiologically related to 
active service and is not secondary to any service-connected 
disability.

7.  A right knee condition is not etiologically related to 
active service and is not secondary to any service-connected 
disability.

8.  A lower back condition is not etiologically related to 
active service and is not secondary to any service-connected 
disability.

9.  The Veteran's GERD with hiatal hernia is manifested by 
pyrosis/heartburn, regurgitation and dysphagia occurring on a 
weekly basis and is not productive of considerable impairment 
of health.

10.  There is no competent medical evidence of a current 
acquired psychiatric disorder.

11.  There is no credible medical evidence of sexual 
dysfunction.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in active service, 
nor may it be presumed to have been so incurred, to include 
as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for a compensable rating for a posterior 
right calf scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118, Diagnostic Codes 7801- 7805 (2008).

3.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.85, 4.86, Part 4, Diagnostic Code 
6100 (2008).

4.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

5.  A right lower leg condition was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A right ankle condition was not incurred in or aggravated 
by active service, is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

7.  A right knee condition was not incurred in or aggravated 
by active service, is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

8.  A lower back condition was not incurred in or aggravated 
by active service, is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

9.  The criteria for an initial rating in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7346 (2008).

10.  A psychiatric disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.301, 3.303, 3.304, 3.307, 3.309 
(2008).

11.  Sexual dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claims in 
December 2006 and February 2008, letters dated in October 
2006 and August 2007, respectively, were sent to the Veteran 
in accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing a disability rating and effective 
date.

In the Veteran's September 2007 and March 2008 Notices of 
Disagreement, he took issue with the initial disability 
ratings that were granted and is presumed to be seeking the 
maximum benefits available under the law for each issue.  
Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued December 2007 and June 2008 
Statements of the Case (SOC) which contained, in part, the 
pertinent criteria for establishing a higher rating.  See 38 
U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 38 
C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
reports, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded VA examinations for hearing loss, a right lower 
leg condition, a right ankle condition, a right knee 
condition, and gastroesophageal reflux disease with hiatal 
hernia.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain 
descriptions of the history of the disabilities at issue; 
document and consider the relevant medical facts and 
principles; recorded the relevant findings for rating the 
Veteran's service-connected disabilities; and provided 
opinions with supporting rationale for those disabilities 
which the Veteran claims are service-connected.

As part of his claim for sexual dysfunction, the Veteran 
requested a VA examination.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  VA's duty to assist includes 
providing a medical examination when is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  The RO did not provide the Veteran with an 
examination.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  As 
discussed below, the Veteran's claim of sexual dysfunction is 
contradicted by subsequent treatment records, and there is no 
other competent evidence of a current disability or symptoms 
of a disability.  Moreover, there is no competent evidence of 
current peripheral neuropathy or an acquired psychiatric 
disorder separate from PTSD.  Therefore, a VA examination for 
these disabilities is not required.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

B.  Analysis

1.  Service Connection

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made. 
 
Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).

Peripheral neuropathy due to herbicide exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008). 
 
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include acute and 
subacute peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2 (2008). 
 
In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As 
such, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(d) (2008).

Here, however, there is no competent medical evidence of a 
current diagnosis of peripheral neuropathy.  Private 
treatment records dated March 1993 show the Veteran was 
diagnosed with radiculopathy in the right arm and hand.

Additional records dated November 2005 indicate the Veteran 
complained of low back pain radiating down the legs, 
particularly on the right side.  Testing showed normal 
strength, sensation, coordination and deep tendon reflexes in 
the upper and lower extremities. 

VA treatment records dated September 2006 show the Veteran 
underwent an Agent Orange examination.  He reported a loss of 
feeling and strength in his hands, particularly on the right 
side, for 15 to 20 years.  A provisional diagnosis of 
peripheral neuropathy was rendered and an electromyography 
(EMG) was scheduled for February 2007.  That EMG, however, 
showed that motor conduction and F-wave latency studies of 
the right median and ulnar nerves were within normal limits.  
Palmar nerve conduction studies were similarly normal.  A 
monopolar sampling of the right upper extremity and shoulder 
muscles showed chronic neurogenic changes at the C6-7 myotome 
levels.  The treating physician concluded that the findings 
of the EMG were consistent with chronic C6-7 radiculopathy.

There is no competent evidence in the record to suggest that 
the Veteran has a current diagnosis of peripheral neuropathy.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, in this case, the Veteran's statements alone are 
insufficient to prove that he has a current diagnosis of 
peripheral neuropathy.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As the 
Veteran is not a physician, his statements in this regard are 
not considered competent evidence to establish that he has a 
current diagnosis of peripheral neuropathy related to 
military service.  38 C.F.R. § 3.159(a)(2); See also Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  There is no indication of 
any complaints or treatment of symptoms related to peripheral 
neuropathy either during service or within one year after the 
Veteran's last exposure to herbicides.  Therefore, service 
connection for peripheral neuropathy, on a direct basis and 
due to herbicide exposure, is not warranted.

Left ear hearing loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records include audiological evaluations.  
The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards, 
represented by the figures in parentheses.

On the Veteran's enlistment audiological evaluation in 
November 1966, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
5 (15)
5 (15)
30 (35)
LEFT
0 (15)
-5 (5)
0 (10)
5 (15)
0 (5)

On the Veteran's hearing conservation reference examination 
in August 1967, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
25 (30)
LEFT
0 (15)
0 (10)
5 (15)
0 (10)
0 (5)

The Veteran underwent an additional hearing conservation 
reference examination in May 1968.  Results were reported in 
the ASA standard.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
-5 (5)
30 (35)
LEFT
5 (20)
-5 (5)
5 (15)
-10 (0)
0 (5)



On the Veteran's separation examination in April 1971, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
45
LEFT
10
5
10
5
10

The Veteran underwent a VA audiological examination in 
November 2006.  The claims file was reviewed by the examiner.  
The Veteran reported in-service noise exposure to rifles, 
rockets, machine guns and grenades.  He reported no 
significant noise exposure as a civilian as he always wore 
hearing protection.  Puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
45
LEFT
15
20
20
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Acoustic immittance testing revealed normal tympanograms.  
Contralateral acoustic reflexes could not be assessed for the 
left ear due to rapid, spontaneous compliance changes.  
However, the examiner noted that the results obtained were 
felt to be valid indicators of organic hearing.  The examiner 
stated that it was not likely that the Veteran's current 
hearing loss was a direct result of military noise exposure, 
based on the separation examination being unchanged relative 
to the enlistment examination.

Because the Veteran's separation examination showed hearing 
loss in the right ear for VA purposes, the case was returned 
to the examiner for clarification on whether the opinion 
rendered was meant to relate to the left ear only.  The 
examiner again reviewed the claims file and reiterated that 
current hearing loss is not likely to be related to noise 
exposure in service, based on the unchanged audiogram at exit 
relative to entrance.  Therefore, although the Veteran has 
current left ear hearing loss, there is no evidence in the 
record linking his current disability to service, and service 
connection is not warranted.

The Veteran and his representative contend that VA violated 
the principles set forth in Hensley, supra, in adjudicating 
this issue.  

Historically, the Veteran sought service connection for 
bilateral hearing loss.  In a May 2007 rating decision, the 
RO granted service connection for the right ear and denied 
service connection for the left ear.  In denying service 
connection for the left ear, the RO stated, "The VA examiner 
diagnosed left ear hearing loss, but opined that since your 
hearing was normal at separation it is not likely that your 
current hearing loss is a direct result of military noise 
exposure."  See May 2007 rating decision.  This statement 
was repeated in the December 2007 SOC.  The Veteran and his 
representative are correct that normal audiological results 
at separation cannot be the sole basis for a denial of 
service connection for hearing loss.  See Hensley, supra.  
However, the Board notes that the VA examiner did not base 
his conclusion solely on normal results at separation.  
Rather, he based his conclusion on the fact that the 
Veteran's audiograms at separation were unchanged from his 
enlistment audiograms.  This conclusion is not specifically 
precluded by Hensley.  Although the RO misstated the 
conclusion reached by the examiner, the Board finds that the 
examination was adequate.

A right lower leg condition

The Veteran was treated for an avulsion in his right 
posterior calf after backing into a fan in March 1969.  A 
scar in that location was noted at separation.  However, no 
other residuals from that injury were noted.  The lower 
extremities were found to be normal at separation.  

The Veteran was diagnosed with osteoarthritis in both knees 
in December 2003.  In February 2004, the Veteran was seen for 
numbness in the legs, primarily the right leg.  The treating 
physician felt the symptoms were suggestive of nerve root 
impingement.  Private treatment records dated November 2005 
show the Veteran reported pain in the low back, radiating 
down to his legs, particularly the right leg.  All 
extremities were noted as having normal range of motion 
without pain.

In February 2007, the Veteran underwent a VA examination.  
The examiner reviewed the claims file.  The examiner noted 
the March 1969 avulsion.  The Veteran described his pain as 
localized to the posterior aspect of his knee and leg.  He 
also described a radiating pain from his buttocks.  This was 
present after walking for one block and relieved by forward 
flexion.  On physical examination, the Veteran ambulated with 
a slow but otherwise normal gait.  The lower extremities 
showed normal posture and alignment.  There was a well healed 
11 cm. oblique scar on the posterior aspect of his right leg.  
His calves were symmetric.  Strength was 5/5 in the lower 
extremities bilaterally.  Babinski testing was negative 
bilaterally, and there was no clonus.  X-rays of the 
lumbosacral spine were reviewed.  The examiner diagnosed 
spinal stenosis with neurogenic claudication, and concluded 
that this condition was less likely than not caused by or the 
result of residuals of the right calf injury with scar 
sustained in service.  Service treatment records indicated 
that injury to be superficial in nature, with no significant 
muscle loss, bony injury, or neurovascular injury.  The 
separation examination noted normal range of motion and 
strength.  His symptoms were consistent with neurogenic 
claudication caused by spinal stenosis, and his medical 
records and history were consistent with this finding.  

VA treatment records show the Veteran was seen in October 
2007.  He reported right leg numbness after standing for 10 
to 20 minutes.  He was also noted as having degenerative 
joint disease, mostly in his fingers, knees and toes.  He was 
seen again in November 2007, during which time he reported 
pain radiating down into both legs.

Based on the evidence, the Board finds that service 
connection for a right lower leg condition is not warranted.  
Although the Veteran sustained a calf injury in service, the 
VA examiner concluded that current symptoms in the lower leg 
are the result of spinal stenosis with neurogenic 
claudication unrelated to the calf injury.  The examiner 
reviewed the claims file, conducted a physical examination 
and x-rays, and provided a rationale for his opinion.  There 
is no other competent evidence in the record to suggest that 
current lower right leg symptoms are related to service.

A right ankle condition, to include as secondary to a right 
lower leg condition

With respect to direct service connection, the Veteran's 
service treatment records are negative for any complaints, 
treatment or diagnoses of a right ankle condition.  As noted 
earlier, the Veteran sustained an avulsion to the right calf 
in March 1969.

During the February 2007 VA examination discussed above, the 
Veteran reported frequent ankle sprains.  He stated that his 
right leg caused him to "walk funny" and he described 
frequent inversion injuries to the right foot.  After review 
of the claims file and physical examination, the examiner 
diagnosed right ankle musculoligamentous strain.  He 
concluded that this condition was less likely than not caused 
by or the result of the Veteran's right calf injury in 
service.  This was based on the superficial nature of the in-
service injury, normal strength and range of motion at 
separation, and the lack of any current deformity.

There is no documented right ankle injury or disease noted in 
service.  The VA examiner concluded that a current right 
ankle musculoligamentous strain was less likely than not 
related to the Veteran's calf injury in service, and there is 
no competent evidence to suggest that a current right ankle 
condition is related to service.  Therefore, direct service 
connection for a right ankle condition is not warranted.

The Veteran also claimed this condition as secondary to a 
right lower leg condition.  However, as discussed above, 
service connection for a right lower leg condition has not 
been established.  Therefore, service connection for a right 
ankle condition on a secondary basis is also not warranted.



A right knee condition, to include as secondary to a right 
lower leg condition

Service treatment records show the Veteran sustained a blow 
to the right knee while playing basketball in August 1969.  
X-rays were negative.  As noted, the lower extremities were 
normal at separation.

As noted above, the Veteran was diagnosed with osteoarthritis 
in the knees in December 2003.  VA treatment records dated 
October 2007 noted the Veteran had degenerative joint disease 
in the knees, toes and fingers.

As noted, the Veteran underwent a VA examination in February 
2007.  Based on the findings discussed above, the examiner 
diagnosed the Veteran with degenerative joint disease in the 
right knee.  He concluded that this condition was less likely 
than not caused by or the result of the Veteran's right calf 
injury in service.  This was based on the superficial nature 
of the in-service injury, normal strength and range of motion 
at separation, and the lack of any current deformity.

In April 2007, the VA examiner was asked to provide a 
supplemental opinion based on the knee injury noted during 
service.  After additional review of the claims file, the 
examiner concluded that the Veteran's current right knee 
degenerative joint disease was less likely than not related 
to the injury sustained in service.  The Veteran's separation 
examination was negative for any knee abnormalities.  There 
was also no evidence of a knee disability for many years 
after service, and hence no continuity of symptoms or 
treatment.

Because there is no competent evidence linking the Veteran's 
current knee condition to an in-service injury or disease, 
the Board finds that service connection on a direct basis is 
not warranted.

The Veteran also contends that his right knee condition is 
secondary to a right lower leg condition.  However, as noted 
above, service connection for a right lower leg condition has 
not been established.  Therefore, service connection for a 
right knee condition on a secondary basis is also not 
warranted.

Lower back condition, to include as secondary to a right 
lower leg condition

Service treatment records show the Veteran sprained his back 
in an auto accident in April 1968.  No abnormalities related 
to the back were reported at separation.

VA and private treatment records show ongoing complaints and 
treatment for back pain beginning in 1991, when the Veteran 
was diagnosed with degenerative disk disease.  X-rays and a 
CT scan in November 1991 showed a crack on the fourth lumbar 
vertebra with significant arthritic change and degenerative 
disk disease.  Treatment records indicate that on several 
occasions, the Veteran complained of pain radiating from his 
back into his legs, particularly his right leg.  In November 
2005, the Veteran received epidural steroid injections to 
treat back pain.

As noted, the Veteran underwent a VA examination in February 
2007.  Based on the findings discussed above, the examiner 
diagnosed the Veteran with spinal stenosis with neurogenic 
claudication.  He concluded that this condition was less 
likely than not caused by or the result of the Veteran's 
right calf injury in service.  This was based on the 
superficial nature of the in-service injury, normal strength 
and range of motion at separation, and the lack of any 
current deformity.

In April 2007, the examiner was asked to provide a 
supplemental opinion based on the back injury noted during 
service.  After additional review of the claims file, the 
examiner concluded that the Veteran's current spinal stenosis 
was less likely than not related to the back sprain sustained 
in service.  The Veteran's separation examination was 
negative for any back abnormalities.  There was also no 
evidence of a back disability for many years after service, 
and hence no continuity of symptoms or treatment.

Because there is no competent evidence linking the Veteran's 
current back condition to an in-service injury or disease, 
the Board finds that service connection on a direct basis is 
not warranted.

The Veteran also contends that his lower back condition is 
secondary to a right lower leg condition.  However, as noted 
above, service connection for a right lower leg condition has 
not been established.  Therefore, service connection for a 
lower condition on a secondary basis is also not warranted.

An acquired psychiatric disorder

The Veteran is seeking service connection for an acquired 
psychiatric disorder, separate from PTSD.  Historically, the 
Veteran filed a claim for a mental disorder, to include PTSD.  
The RO adjudicated these issues separately.  For simplicity, 
the Board has continued this format.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a mental condition in service.  
Additionally, aside from the evidence addressing the issue of 
PTSD as discussed below, there is no competent evidence 
suggesting that the Veteran has a current diagnosis or 
symptoms of a psychiatric disorder separate from PTSD.  
Therefore, service connection for an acquired psychiatric 
disorder is not warranted.

Sexual dysfunction, to include as secondary to an acquired 
psychiatric disorder or PTSD

The Veteran stated in his August 2007 informal claim that he 
has difficulty getting and maintaining an erection.

Service treatment records are negative for any complaints, 
treatment or diagnoses of sexual dysfunction.  Additionally, 
VA and private treatment records show no complaints, 
treatment or diagnoses of sexual dysfunction.

The Veteran's contention that he experienced sexual 
dysfunction, included in his August 3, 2007 informal claim, 
is contradicted by private treatment records dated August 13, 
2007, in which he denied experiencing any sexual dysfunction.  
Because treatment records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  As there is no additional evidence to 
support this claim, the Board finds that the record 
demonstrates that the Veteran does not have a current 
disability or symptoms of this disability, and service 
connection for sexual dysfunction, on a direct basis and as 
secondary to an acquired psychiatric disorder or PTSD, is not 
warranted.

2.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The Board has considered 
whether a staged rating is appropriate; however, the evidence 
of record does not establish distinct time periods where the 
Veteran's service-connected disabilities result in symptoms 
that would warrant different ratings.

Posterior right calf scar

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation for an area or areas 
exceeding 12 square inches; and a 10 percent evaluation for 
an area or areas exceeding 6 square inches.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id at Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Id at Note (2).

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are assigned 
a 10 percent evaluation for an area or areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2008).  Scars that are in widely separated areas are 
separately rated and combined in accordance with § 4.25.  Id 
at Note (1). A superficial scar is one not associated with 
underlying soft tissue damage.  Id at Note (2).

Superficial and unstable scars are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Id at Note 
(1). A superficial scar is one not associated with underlying 
soft tissue damage.  Id at Note (2).

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  A superficial scar as one not associated 
with underlying soft tissue damage.  Id at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation.  Id at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Parenthetically, the Board also notes that VA amended the 
Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars, 
and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805; however, the amendment is effective for claims filed on 
and after October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008). 

The Veteran was afforded a VA examination in February 2007.  
Physical examination revealed a well-healed 11 centimeter 
scar on the posterior aspect of the of the right lower leg.  
Calf circumference measured 43 centimeters bilaterally.  
Strength was 5/5 bilaterally in the lower extremities, with 
normal tone in the right leg.  Sensation to light touch in 
the lower extremities was intact bilaterally.  The examiner 
noted that, based on documentation of the original injury, 
the wound was superficial with no significant muscle loss, 
bony injury, or neurovascular injury.

Based on the findings of this examination, there is no 
indication that the Veteran's scar is deep (associated with 
underlying tissue damage) or results in limitation of motion.  
There is also no indication that the scar was unstable or 
painful on examination.  Rather, the examiner indicated that 
the scar was the result of a superficial wound and was well-
healed.  Finally, the scar does not affect an area of 144 
square inches or greater.  Therefore, the criteria for a 
compensable rating for this disability have not been met.

Right ear hearing loss

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the Veteran in the 
statement of the case (SOC).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  
Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the 
evidence demonstrates hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, 
compensation is payable as if both disabilities were service- 
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

As noted above, the Veteran underwent a VA audiological 
examination in November 2006.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
45
LEFT
15
20
20
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  
Acoustic immittance testing revealed normal tympanograms.  
Contralateral acoustic reflexes could not be assessed for the 
left ear due to rapid, spontaneous compliance changes.  
However, the examiner noted that the results obtained were 
felt to be valid indicators of organic hearing.

In this case, the audiological findings showed the average 
puretone decibel loss for the right ear, achieved by adding 
the loss at 1,000, 2,000, 3,000, and 4,000 Hz and dividing by 
four, was 29.  The percent of discrimination was 96.  By 
intersecting the column in Table VI (38 C.F.R. § 4.85) for 
average puretone decibel loss falling between 0 and 41 with 
the line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the right ear is I.  

As noted, the implementing regulation regarding hearing loss 
in one ear provides that a Veteran must have a service-
connected hearing impairment of 10 percent or more, and a 
hearing impairment in the nonservice-connected ear that meets 
the criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  See 38 
C.F.R. § 3.383(a)(3).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by 
either Table VI, or Table VIA, in order to considered as 
compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VII (combination of Level I and either Level X or Level 
XI results in a 10 percent rating).  In the present case, the 
Veteran's service-connected right ear hearing loss is not 
evaluated as at least 10 percent disabling.  As such, 38 
C.F.R. § 3.383 is not applicable.  Given this, the hearing 
acuity of his left ear must be considered normal for the 
purposes of evaluating the service-connected disability at 
issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), 
aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a 
designation of Level "I" is assigned for the left ear.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a 0 percent (noncompensable) evaluation under 
Diagnostic Code 6100.

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  The second 
provision for evaluating veterans with certain patterns of 
hearing impairment that cannot be accurately assessed under § 
4.85, provides that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b).

In this case, the results of the Veteran's November 2006 
audiological testing do not implicate either provision.  
Therefore, a noncompensable rating is appropriate.

Gastroesophageal reflux disease with hiatal hernia

Diagnostic Code 7346, under which the Veteran is currently 
rated, assigns a 10 percent evaluation where there are two or 
more of the symptoms of a 30 percent evaluation with less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).  A 
30 percent rating for a hiatal hernia is assigned with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  A 60 percent rating is assigned with symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding onset of the disease.  38 C.F.R. § 4.112 
(2008).

In December 2003, the Veteran reported occasional minor 
rectal outlet bleeding.  He denied any nausea or vomiting.

The Veteran underwent a VA examination in January 2008.  The 
claims file was reviewed by the examiner.  The Veteran was 
not currently taking any prescription medication to treat his 
condition.  He reported symptoms of pyrosis/heartburn, as 
well as regurgitation of contents in the back of his throat, 
occurring on a weekly basis.  He also stated being awakened 
by regurgitation, resulting in choking, coughing and gagging.  
For these episodes he would typically sit up and drink water.  
He did not routinely use any prescription or over-the-counter 
medication for this condition.  Spicy foods and chocolate 
resulted in flareup symptoms.  The Veteran stated that his 
weight and appetite had been steady, with no history of 
anemia or significant weight loss.  He reported no ongoing 
diarrhea, constipation, nausea, vomiting, or blood in the 
stool.  He reported that during most meals he could have a 
mild episode of dysphagia with solid foods, for which he 
would drink liquids to clear his throat.  He reported no 
abdominal pains or incapacitating symptoms that interfered 
functionally with occupational duties.  However, the Veteran 
stated that over the years his condition had progressively 
worsened.

Based on this evidence, the Board finds that a rating in 
excess of 10 percent is not warranted.  Although the Veteran 
reported symptoms of pyrosis, regurgitation, and dysphagia, 
these symptoms were not persistently recurrent, and the 
Veteran's overall condition is not productive of considerable 
impairment of health, which is required for a 30 percent 
rating.  The Veteran did not routinely take any prescription 
or over-the-counter medications, instead treating his 
symptoms by consuming liquids.  He reported no interference 
with his occupational duties.  Therefore, the Board finds 
that the current state of the Veteran's gastroesophageal 
reflux disease with hiatal hernia more closely approximates 
the criteria for a 10 percent rating.

Extraschedular consideration

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
posterior right calf scar with the established criteria found 
in the rating schedule for scars shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The same holds true for the Veteran's 
right ear hearing loss and gastroesophageal reflux disease 
with hiatal hernia.

There is no credible evidence in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Indeed, the Veteran's January 
2008 VA examination specifically noted that the Veteran's 
gastroesophageal reflux disease with hiatal hernia had no 
significant effects on employment.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Service connection for peripheral neuropathy due to herbicide 
exposure is denied.

An initial compensable rating for a posterior right calf scar 
is denied.

An initial compensable rating for right ear hearing loss is 
denied.

Service connection for left ear hearing loss is denied.

Service connection for a right lower leg condition is denied.

Service connection for a right ankle condition, to include as 
secondary to a right lower leg condition, is denied.

Service connection for a right knee condition, to include as 
secondary to a right lower leg condition, is denied.

Service connection for a lower back condition, to include as 
secondary to a right lower leg condition, is denied.

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease with hiatal hernia is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for sexual dysfunction, to include as 
secondary to an acquired psychiatric disorder or PTSD, is 
denied.




REMAND

The Board finds that additional development of the following 
issue is necessary.

Service connection for PTSD

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

In adjudicating a claim for service connection for PTSD, if 
VA determines that a veteran engaged in combat with the enemy 
and that the alleged stressor is related to combat, then the 
veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  If, however, VA determines 
that a veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The Veteran's Form DD 214 and service personnel records do 
not confirm that he engaged in combat with the enemy.  
Service records indicate that the Veteran served in Vietnam 
from February 1969 to February 1970 in the 377th Civil 
Engineering Squadron as a water and waste processing 
specialist.  The Veteran reported eight in-service stressors.  
(1) He stated that, while serving in the military, his cousin 
was killed while serving in Vietnam.  (2) He stated that a 
second cousin was wounded in Vietnam and lost his legs.  (3) 
He described meeting a "kid" who was killed while serving 
as a "tunnel rat."  (4) He stated that, while serving at 
Tan Son Nhut Air Force Base from 1969 to 1970, he saw stacks 
of coffins being sent home on C-141 aircraft.  (5) He also 
stated that, while serving at that same base, he saw dead 
Viet Cong on the perimeter wire, and that mechanized units 
carried ears from Viet Cong on their belts.  (6) He stated 
that he worked alongside the 500th Photo Squadron, and saw 
film of people carrying food, weapons, and bags for the Viet 
Cong.  (7) He stated that, in the fall of 1969, he was in a 
C-130 aircraft that was unable to land at Da Nang Air Force 
Base due to a battle that was taking place.  (8) He stated 
that, while in Da Nang Harbor, he saw Navy battleships firing 
at Viet Cong on Monkey Mountain.  Certain wartime experiences 
may be considered "non-combat" stressors, if the veteran is 
not found to have been "engaged in combat."  Cohen v. 
Brown, 10 Vet. App. 128, 147-149 (1997).

The Veteran has not been afforded a VA examination.  VA 
treatment records dated November 2007 indicate the Veteran 
had a positive screen for PTSD but declined treatment at that 
time.

In February 2007, a memorandum from the RO noted a formal 
finding of a lack of information required to corroborate the 
Veteran's claimed stressors such as to forward to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  

In adjudicating the Veteran's claim for PTSD, the RO noted 
that the Veteran's first stressor was supported based on a 
casualty listing he submitted, but denied service connection 
in part on the grounds that the Veteran did not witness or 
was not part of the incident that result in his cousin's 
death.  See June 2008 SOC.  The U.S. Court of Appeals for 
Veterans Claims (Court) held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Given the casualty listing submitted by the Veteran and his 
positive PTSD screen as indicated by VA treatment records, 
the Board finds that additional development of this issue is 
warranted.  As there is no date of death for the casualty 
listing submitted by the Veteran, the RO should attempt to 
verify that the Veteran's cousin was killed while the Veteran 
was in service.  The Veteran should also be afforded an 
additional opportunity to submit information to support his 
other claimed stressors.  The Veteran should then be afforded 
a VA examination to determine whether he has PTSD that is 
attributable to service.

Service connection for a sleep disorder and fibromyalgia

The Veteran has also claimed service connection for a sleep 
disorder and fibromyalgia, on a direct basis and as secondary 
to PTSD.  VA treatment records dated February 2008 contain a 
diagnosis of mild obstructive sleep apnea, and private 
treatment records dated May 1980 indicate a probable 
fibromuscular problem.  These claims are inextricably 
intertwined with the claim for service connection for PTSD, 
and cannot be addressed until the latter issue is resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
Veteran a statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service. 
The Veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events. He 
should try to identify the dates of the 
claimed stressors within two month periods 
of time, including the date of the death 
of his cousin.  The Veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

2.  The RO should forward any stressor 
information that is capable of 
verification to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
at 7701 Telegraph Road, Alexandria, VA 
22315-3802, so that it can provide any 
information based on a review of unit or 
other records that might corroborate the 
claimed stressor(s).  If referral to JSRRC 
or other pertinent sources is to no avail, 
the RO should advise the Veteran to submit 
alternate forms of evidence to support his 
claim of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

3.  If the JSRRC or other appropriate 
agency requests more specific descriptions 
of the stressors in question, notify the 
Veteran and request that he provide the 
necessary information.  If the Veteran 
provides additional information, forward 
it to the requesting agency. 

4.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the Veteran to be accorded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to determine 
the nature and extent of any psychiatric 
disorder which may be present and 
specifically to determine whether the 
Veteran has PTSD due to a verified 
stressor.  All indicated studies, 
including PTSD sub scales, are to be 
performed.  In determining whether or not 
the Veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed in 
the reports provided by the JSRRC and/or 
the RO/AMC may be relied upon.

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD. In arriving at 
this opinion, the examiner should provide 
a rationale for the opinions expressed. If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report. The claims folder and a 
copy of this remand should be made 
available to the examiner.

5.  The RO/AMC should also schedule the 
Veteran for a VA examination to determine 
the extent and etiology of the Veteran's 
sleep disorder.  If PTSD is present and 
attributable to service, the examiner 
should also determine whether a sleep 
disorder is caused or aggravated by PTSD.  
The claims folder, including a copy of 
this remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should identify any current sleep 
disorder diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record 
whether it is at least as likely as not 
that any current sleep disorder was caused 
by the Veteran's military service.  If 
PTSD is present, the examiner must provide 
an opinion whether it is at least as 
likely as not that any current sleep 
disorder is the result of or aggravated by 
PTSD.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the examination report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed or otherwise recorded in a legible 
manner.

6.  The RO/AMC should also schedule the 
Veteran for a VA examination to determine 
the existence and etiology of the 
Veteran's fibromyalgia.  If PTSD is 
present and attributable to service, the 
examiner should also determine whether any 
fibromyalgia is caused or aggravated by 
PTSD.  The claims folder, including a copy 
of this remand, must be made available to 
the examiner.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should identify 
any current diagnosis of fibromyalgia.  
The examiner must provide an opinion, in 
light of the examination findings and the 
service and post-service medical evidence 
of record whether it is at least as likely 
as not that any current fibromyalgia was 
caused by the Veteran's military service.  
If PTSD is present, the examiner must 
provide an opinion whether it is at least 
as likely as not that any current 
fibromyalgia is the result of or 
aggravated by PTSD.  If an opinion cannot 
be provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed or otherwise 
recorded in a legible manner.

7.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence. If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


